DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. 

Claim Interpretation
The examiner notes that claims 13-20 are directed to a “system”, which does not clearly set forth the statutory category to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.
Regarding claims 1 and 13, the term “comprising” in line 1 is interpreted as the transitional phrase. 

Terminal Disclaimer
The terminal disclaimer filed on 1/6/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10,639,679 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are summarized be below. The prior art fails to teach or renders obvious to a process of depositing a solvent-removable material to encapsulate at least that portion of the fence formation which is protruding from the structure such that a height of the fence formation exceeds a height of the structure; removing by planarization, the portion of the fence formation which is protruding from the structure, and a first portion of the solvent-removable material; and removing by dissolving in a solvent, a second portion of the solvent-removable material, the second portion remaining after removal by the planarization of the first portion of the solvent-removable material as the context of claim 1.
A closest prior art, Chu et al (US 2004/ 0192058) disclose that during semiconductor fabrication process, formed via fence (22) is difficult to remove by conventional plasma assisted etching and wet stripping processes and leads to subsequent device degradation [0006],[0007]; it has been found that the CO containing plasma treatment effectively removes photoresist residue within the via opening consequently leading to the absence of a via fence formed of etching resistant residues protruding above the trench bottom portion following trench etching [0026].
Hong (USP 7,482,262) discloses a semiconductor fabricating process, wherein the fence 103 is conventionally removed by reactive ion etching (RE) (col.7, lines 1-12).
Parker et al (US 2015/0340267) disclose a process of filling a deep trench with a first material; forming a second material over the first material; and planarizing the second material using CMP (see Figure 3) for eliminating fence-like structure [0020] ,[0030]-[0031 ].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/           Primary Examiner, Art Unit 1798                                                                                                                                                                                             	1/14/21